Citation Nr: 0019379	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-18 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date for the grant of service 
connection for a right ear scar, prior to January 14, 1999.  

2.  Entitlement to an effective date for the grant of service 
connection for degenerative disc disease of the lumbosacral 
spine, prior to January 14, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in July 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which, in pertinent part, 
granted service connection for a right ear scar and 
degenerative disc disease of the lumbosacral spine, effective 
from January 14, 1999.  The right ear scar was initially 
rated zero percent, which was subsequently increased by the 
RO to 10 percent; and the low back disability was rated 20 
percent, effective from the date of receipt of the claims 
(January 14, 1999).  The veteran appeals for earlier 
effective dates for the grant of service connection and 
compensable ratings for both disabilities. 

The Board observes that, as noted in the transcript of the 
May 2000 Board Video Conference Hearing, the veteran withdrew 
his substantive appeal concerning the issues of entitlement 
to the assignment of a higher disability ratings for a right 
ear scar and PTSD, currently rated as 10 percent and 30 
percent disabling, respectively, as well as the issue of 
entitlement to an effective date for the grant of service 
connection for PTSD, prior to January 14, 1999.  Therefore, 
these issues are not in appellate status.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(1999).


FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
right ear scar was received on January 14, 1999, at the RO in 
Muskogee, Oklahoma. 

2.  The veteran's original claim for service connection for 
degenerative disc disease of the lumbosacral spine was 
received on January 14, 1999, at the RO in Muskogee, 
Oklahoma. 


CONCLUSIONS OF LAW

1.  An effective date earlier than January 14, 1999, for the 
grant of service connection and compensation for a right ear 
scar, is not warranted.  38 U.S.C.A. §§ 5101(a), 5110 (West 
1991); 38 C.F.R. §§ 3.151, 3.400 (1999).

2.  An effective date earlier than January 14, 1999, for the 
grant of service connection and compensation for degenerative 
disc disease of the lumbosacral spine, is not warranted.  
38 U.S.C.A. §§ 5101(a), 5110 (West 1991); 38 C.F.R. §§ 3.151, 
3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that pursuant to an August 
1999 RO rating decision, the veteran was initially service-
connected for a right ear scar, rated as noncompensable, and 
degenerative disc disease of the lumbosacral spine, rated as 
20 percent disabling, each effective from the date of receipt 
of the veteran's claims, January 14, 1999.  In accordance 
with a December 1999 RO determination, the veteran's right 
ear scar disability rating was increased to 10 percent, also 
effective January 14, 1999.  

In his written statements and testimony before the Board, the 
veteran contends that he is entitled to an effective date 
prior to January 14, 1999, for his service-connected scar of 
the right front ear and lumbosacral spine degenerative disc 
disease, on the basis that he had actually filed a claim for 
such disabilities in July 1968, at the time of his separation 
from service.  

The law provides that the effective date for an original 
claim, or claim for compensation, will be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within 1 year after separation from 
service; otherwise, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The law 
further provides that, pursuant to 38 U.S.C.A. § 5101(a) and 
38 C.F.R. § 3.151(a), a specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.

The veteran's service medical records include an application 
for compensation or pension at separation from service (VA 
Form 21-526e), which was apparently signed and dated by the 
veteran on July 23, 1968, but not date-stamped as being 
received by VA.  This application includes the following 
statement of claim: "back injury - Nov. 67[,] and all other 
disabilities of record[.]"  This application is accompanied 
by a statement concerning application for compensation from 
VA (VA Form 664), signed and dated by the veteran on July 31, 
1968, which indicates that the veteran had already filed an 
application for such compensation.  This document is also not 
date-stamped as ever being received by VA.  These documents 
are associated with the service medical records, which were 
made part of the veteran's VA claims file pursuant to a claim 
for VA compensation benefits filed by the veteran and 
received by the RO on January 14, 1999.  Specifically, a VA 
Form 21-526 (Veteran's Application for Compensation or 
Pension) was received by the RO on January 14, 1999.  The 
veteran indicated under Box 9B on that form that he had filed 
a prior Veterans Educational Assistance claim; he did not 
check the box indicating a prior Disability Compensation 
claim. 

I. Right Ear Scar

Assuming, without deciding, that the application for 
compensation or pension at separation from service described 
above was received by VA on July 23, 1968, or within a year 
after discharge from service, there is nothing in the 
application indicating that the veteran desired to file a 
service connection claim for the right ear scar.  The 
statement of claim for "all other disabilities of record" 
is not sufficiently specific to constitute a claim of 
entitlement to service connection for a right ear scar, as is 
required by to 38 U.S.C.A. § 5101(a) and 38 C.F.R. 
§ 3.151(a).

The Board observes that in cases such as this, "where the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or lack of entitlement under the 
law."  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, as the evidence shows that the veteran did not 
file a claim for entitlement to service connection for a 
right ear scar until January 14, 1999, an earlier effective 
date for service connection for his right ear scar is not 
warranted, as a matter of law. 

II.  Lumbosacral Spine Degenerative Joint Disease

The application for compensation or pension at separation 
from service included with the service medical records that 
was apparently signed and dated by the veteran on July 23, 
1968, specifically claims compensation for a back injury that 
he sustained in service.  As previously noted, the 
application is not file-stamped as being received by VA.  The 
Board does not doubt that the veteran desired to file such a 
claim with VA in July 1968, nor does the Board doubt the 
veteran's contentions that he was counseled by military 
personnel that his claim would be forwarded by the military 
to VA for the filing of his claim after his separation from 
service.  However, it appears that despite the 
representations made to him at the time of his discharge, his 
claim was never forwarded by the military to VA.  

Applicable law and regulations require that a veteran file a 
claim with VA in order for him to receive benefits.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Regardless of 
whether the veteran believed the military would forward his 
application to VA, as military personnel no doubt told him 
they would, the fact remains that his application was never 
received by VA.  The applicable law and regulations require 
that the veteran file his claim with VA, rather than some 
other entity, such as the military.  The veteran contends 
that he called the RO more than once after his separation 
service to follow-up on his claim, and that the RO said it 
would take some time to process his claim.  He further 
contends that after some time had passed, he just thought his 
claim has been denied, so he never followed through, until 
more than 30 years later, when he filed a claim with VA on 
January 14, 1999.

It is pertinent to note that the veteran indicated on the VA 
Form 21-526 (Veteran's Application for Compensation or 
Pension), received by the RO on January 14, 1999, that he had 
filed a prior VA educational assistance claim, but he did not 
check the box indicating a prior VA disability compensation 
claim.  

Pursuant to 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, the 
effective date for a claim will be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within 1 year after separation from 
service; otherwise, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  As the veteran's claim for a back disability was not 
received by VA until January 14, 1999, an effective date 
prior to January 14, 1999, is not warranted.  Although the 
veteran had completed an application in July 1968 and 
entrusted it to military personnel for filing with VA, these 
circumstances do not alter the fact that his application 
never was actually filed with VA.  The only claim for VA 
compensation benefits date stamped as received by VA is the 
claim received on January 14, 1999.  The application filled 
out in 1968, associated with the service medical records, was 
made part of the veteran's claims file pursuant to the claim 
received in January 1999.

The Board is not free to award a retroactive effective date 
prior to the date VA receives a claim unless there is 
specific statutory authority for such retroactive effective 
date.  As there is no statutory provision which authorizes VA 
to award benefits retroactively on the basis that military 
personnel failed to follow through with forwarding the 
veteran's application, the veteran's claim for an earlier 
effective date must fail.  Based on the facts in this case, 
there is no legal basis for an effective date earlier than 
January 14, 1999.  Sabonis, supra.





ORDER

Entitlement to an effective date earlier than January 14, 
1999, for the grant of service connection for a right ear 
scar, is denied.

Entitlement to an effective date earlier than January 14, 
1999, for the grant of service connection for lumbosacral 
spine degenerative joint disease, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



